Citation Nr: 1741401	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-35 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

In September 2015, the Board remanded the case in order to provide the Veteran with a videoconference hearing per his request. 

In June 2017, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional remand is needed in order to provide the Veteran with a VA examination. 

During his hearing testimony, the Veteran indicated that he has a current diagnosis of arthritis and noted that he hurt his back while lifting a litter with a person who weighted over 300 pounds, which caused him to hurt his back.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent statement of the case.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.
2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, to include any chiropractors that treated his back disability.  **If new records are identified associate them with the claims file prior to scheduling the Veteran for an examination.

3.  Then, provide the Veteran with an additional VA examination by an appropriate examiner to determine the nature and etiology of her low back disability.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

Although a complete review of the record is imperative, the examiner is specifically asked to ADDRESS the Veteran's lay assertions of the incident that led him to hurt his back. 

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following: 

For any currently diagnosed low back disability shown, opine whether it had its onset during service or in any way originated during service.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




